Citation Nr: 1646928	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-16 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a lumbar spine disorder.

4. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral arm numbness.

5. Entitlement to service connection for bilateral upper extremity disabilities.

6. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral leg numbness.

7. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

8. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for mitral valve prolapse.

9. Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and Detroit, Michigan.  The RO in Detroit, Michigan forwarded the appeal to the Board.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for bilateral upper extremity disabilities and lupus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the July 2016 hearing, the Veteran requested to withdraw the issues of whether new and material evidence had been received in order to reopen claims of entitlement to service connection for a lumbar spine disorder and bilateral leg numbness.

2. A December 2006 rating decision denied claims of entitlement to service connection for PTSD, hypertension, mitral valve prolapse, and bilateral arm numbness.

3. The Veteran did not timely perfect an appeal of the December 2006 rating decision.

4. Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating this claim.

5. The evidence is at least evenly balanced as to whether the Veteran's PTSD is related to an in-service personal assault.

6. Evidence received since the December 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral arm numbness, and raises a reasonable possibility of substantiating this claim.

7. Evidence received since the December 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and does not raise a reasonable possibility of substantiating this claim.

8. Evidence received since the December 2006 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for mitral valve prolapse and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's substantive appeal on the issues of whether new and material evidence has been received in order to reopen claims of entitlement to service connection a lumbar spine disorder and bilateral leg numbness have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2. The December 2006 rating decision denying entitlement to service connection for PTSD, hypertension, mitral valve prolapse, and bilateral arm numbness is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103 (2015).

3. Evidence received since the December 2006 rating decision denying entitlement to service connection for PTSD is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. With reasonable doubt resolved in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5. Evidence received since the December 2006 rating decision denying entitlement to service connection for bilateral arm numbness is new and material and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6. Evidence received since the December 2006 rating decision denying entitlement to service connection for hypertension is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7. Evidence received since the December 2006 rating decision denying entitlement to service connection for mitral valve prolapse is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, at the July 2016 hearing, the Veteran withdrew from consideration the issues of whether new and material evidence had been received in order to reopen claims of entitlement to service connection a lumbar spine disorder and bilateral leg numbness.  As the Veteran has withdrawn her appeal regarding these issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  As to the claims the Board is granting, further discussion of the VCAA is unnecessary.  These requirements have otherwise been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In April 2013, VA notified the Veteran of the information and evidence needed to substantiate her claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Although the Board is remanding the appeal in part to obtain outstanding VA treatment records in connection with the claim for lupus, there is no indication that the Veteran has received any pertinent VA treatment for hypertension or mitral valve mitral valve prolapse and, indeed, at the July 2016 hearing she reported that she had received her hypertension treatment through private providers.

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases such as cardiovascular disease, to include hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, in December 2006, the RO denied the Veteran's claims of entitlement to service connection for PTSD, hypertension, mitral valve prolapse, and bilateral arm numbness.  Although the Veteran timely submitted a notice of disagreement and the RO issued a statement of the case addressing all four issues in December 2007, the Veteran never perfected the appeal.  Nor did she submit new and material evidence within the one year appeal period.  Therefore, these denials became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran has since attempted to reopen all four claims.  As a preliminary matter, the Board notes that during the course of the appeal, the record was converted from a paper claims file into an electronic claims file.  This appears to have resulted in some confusion as to when certain documents were received by VA.  To clarify the matter, a brief discussion follows.

The Veteran's claims file is currently entirely in electronic form and, as noted above in the introduction, is composed of two paperless claims processing systems: Virtual VA and VBMS.  A review of the document properties in each VBMS entry indicates that a VA contractor scanned the Veteran's paper claims file into VBMS on March 10, 2015.  Generally, when the contractor uploads paper documents into VBMS, the contractor will assign a recepit date to each document or group of documents.  The receipt date is supposed to represent when those documents were received by VA.

In this case, the service treatment records and service personnel records were assigned recepit dates of March 8, 2015.  Accordingly, a March 13, 2015 statement of the case addressing some of the issues on appeal reflects that the claims file included "Service Treatment Records...and Service Personnel Records received March 8, 2015."  A review of the entire claims file, however, reflects otherwise.  Rather, the evidence shows that the service treatment records and service personnel records were already associated with the claims file at the time of the December 2006 rating decision.  Not only does the December 2006 rating decision reference specific notations in those documents, a June 2006 Personal Information Exchange System request shows that both the Veteran's service treatment records and service personnel records were mailed to the RO at that time.  Hence, notwithstanding the notation in the March 2015 statement of the case, it appears that the contractor mislabeled the receipt date of these documents.  Indeed, paper claims files, which generally are organized with oldest documents at the bottom and the most recent ones on top, often have a separate folder for service treatment records and service personnel records.  It is not uncommon for this folder to be placed separately on top of the other documents, i.e., in a location that might suggest to a contractor that they had been recently received when in fact they were not.

Hypertension

The December 2006 rating decision denied entitlement to service connection for hypertension because service treatment records did not show a diagnosis of or treatment for hypertension in service, there was no evidence showing that hypertension manifested to a compensable degree within one year of separation from service, and there was no evidence showing that it had been caused or aggravated by service.  Evidence of record at the time of the December 2006 rating decision included service treatment records showing blood pressure readings of 100/60, 110/63, 100/70, 134/88, and 102/62.  Post-service treatment records included an October 2006 private treatment record noting a medical history of high blood pressure.

Evidence received since the December 2006 denial incudes a November 2012 private treatment record noting a medical history of hypertension and an August 2013 prescription recepit for metoprolol, a drug used to treat high blood pressure.  There is still no evidence indicating that hypertension was caused or aggravated by service, was compensably disabling within one year of separation from service, or is otherwise related to service or a service-connected disability.  As the evidence received since the prior denial of this claim does not relate to the basis for the prior denial and is essentially cumulative or redundant of the evidence previously considered, reopening of this claim is therefore not warranted.

Mitral Valve Prolapse

The December 2006 rating decision denied entitlement to service connection for mitral valve prolapse because service treatment records did not show a diagnosis of or treatment for mitral valve prolapse and there was no evidence showing that mitral valve prolapse had been caused or aggravated by service.  To the extent mitral valve prolapse could have been considered a cardiovascular disease, there was no evidence showing that it manifested to a compensable degree within one year of separation from service.  Evidence of record at the time of the December 2006 rating decision included service treatment records that were negative for complaints or treatment for any heart disorder.  Post-service treatment records included an October 2006 private treatment record noting a medical history of mitral valve prolapse.

Evidence received since the December 2006 denial incudes a December 2012 application to reopen the claim for mitral valve prolapse.  No other pertinent evidence relating to the mitral valve prolapse has been received.  As the evidence received since the prior denial of this claim does not relate to the basis for the prior denial, reopening of this claim is therefore not warranted.

PTSD

In the December 2006 rating decision, in denying entitlement to service connection for PTSD, the RO acknowledged that the Veteran had been diagnosed with the disorder but found that there was neither corroboration of the claimed in-service stressor nor a nexus between the disorder and the claimed in-service stressor.  As discussed below, the evidence received since the prior denial includes a positive nexus opinion from a private medical provider as well as lay statements corroborating the claimed stressor.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for PTSD is therefore warranted.

Bilateral Arm Numbness

In denying entitlement to service connection for bilateral arm numbness, the RO found that although service treatment records showed treatment for arm numbness while in service, there was no nexus and no current diagnosis.  As discussed below, the evidence received since the prior denial includes a May 2010 private treatment record showing a current diagnosis of brachial neuralgia and a July 2011 VA spine examination showing a diagnosis of benign positional paresthesias in both arms.  As this evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claim, the evidence is new and material and reopening of the claim for entitlement to service connection for bilateral arm numbness is therefore warranted.

Service Connection

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran claims that she has PTSD due to an in-service sexual assault.  While there are no service records documenting the assault, "the absence of a service record documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur."  AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013).  Rather, if a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate a stressor.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include statements from family members or fellow service members.  Moreover, pursuant to 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether a claimed stressor occurred, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011).

As to whether the Veteran has met the current disability requirement, a May 2015 private mental health evaluation indicated a diagnosis of PTSD.  Mental health providers are presumed to know the requirements applicable to their practice, Cohen v. Brown, 10 Vet. App. 128, 139, 140 (1997), and here there is no specific contrary opinion.  The Veteran has thus met the current disability requirement with regard to PTSD.

As to whether the claimed personal assault occurred, there are two lay statements corroborating the assault.  In a statement received in March 2011, one of the Veteran's childhood neighbors wrote that after the Veteran finished basic training, the she was happy, motivated and positive about her career in the military but after completing advanced individual training, where she claims the personal assaults occurred, her demeanor and attitude changed for the worse.  In another statement received in March 2011, one of the Veteran's friends also reported that the Veteran had been sexually assaulted while in service.

The Board finds the above lay statements to be competent and credible and of significant probative value in establishing that the claimed assault occurred, particularly in light of the case law and regulations indicating that this is the type of information that should be considered in sexual assault cases.  Moreover, these lay statements are supported by service personnel records showing that the Veteran experienced severe emotional episodes during service.  While these episodes were ostensibly related to concern over who would take care of the Veteran's children - the children had been in the custody of her ex-husband but he had recently been called up to active duty from the National Guard - they nonetheless demonstrate severe emotional distress.  For example, personnel records include a statement the Veteran wrote while in service where she reports that:

[E]ach day is harder and harder.  I stay very depressed.  I find myself crying several times during the day.  I cannot control my emotions any longer.  I have to force myself to eat and my insides just hurt so badly inside.  I have no motivation....I feel as though I am losing my mind.

Similarly, in a January 1991 statement, her husband at the time reported:

I have only rarely heard [the Veteran] so upset to the point of being hysterical but over the past few weeks this has become a common occurrence.  It has gotten bad enough for our relationship to suffer almost irreparable damage...At other times she is elated by the thought of getting out and coming home...Overall, [the Veteran] has undergone a lot of changes that concern me deeply as her husband.  I've known [her] since the 7th grade...but the stress of the present situation has her torn so badly she is fast becoming a stranger to me...I don't think [our] marriage will survive at this point.

In addition, the May 2015 private mental health examiner concluded that it was at least as likely as not that her PTSD was directly related to sexual trauma that occurred while on active duty.  While the examiner did not provide a robust rationale, he indicated that before rendering his opinion, he conducted a clinical interview with the Veteran and her husband, conducted a number of psychological tests including the Minnesota Multiphasic Personality Inventory-2, the Posttraumatic Stress Diagnostic Scale, and the PTSD Checklist-Military Version (PCL-M), and reviewed the Veteran's military records and medical records.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The examiner, a licensed professional counselor, licensed marriage and family therapist, doctor of education, and fellow and diplomate of the American Board of Medical Psychotherapists and Psychodiagnosticians, is presumed to have a sufficient level of medical training and expertise to render such an opinion.  Similar statements from the same examiner were submitted in March 2011 and September 2016.  There is no contrary opinion.

While no VA opinion has been obtained, the Board finds that the evidence presently before the Board is sufficient to grant the appeal: the Veteran has PTSD, she suffered an in-service personal assault, and the medical evidence is at least evenly balanced as to whether this disability is related to the in-service personal assault.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

The appeal as to the issue of whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for a lumbar spine disorder is dismissed.

The appeal as to the issue of whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for bilateral leg numbness is dismissed.

The application to reopen the claim of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.

The application to reopen the claim of entitlement to service connection for bilateral upper extremity disabilities is granted.

The application to reopen the claim of entitlement to service connection for hypertension is denied.

The application to reopen the claim of entitlement to service connection for mitral valve prolapse is denied.


REMAND

As to the claim involving the upper extremities, the Veteran contends that numbness in her arms and carpal tunnel syndrome are related to service, to include as a result of carrying heavy backpacks and doing push-ups during basic training.

Initially, the Board notes that the Veteran has described the current upper extremity disabilities as involving both the proximal and distal aspects of her arms.  In a July 2010 statement, she described her arm pain as originating from her neck and that "[after] a road march carrying a backpack weighing approximately 45 pounds...[I] could not feel my arms."  At the July 2016 hearing, she reported that a neurologist "told me...that I have carpal tunnel in both left and right wrists and that was...most likely from basic training."  The May 2010 private treatment record shows a diagnosis of brachial neuralgia; the July 2011 VA spine examination noted diagnoses of benign positional paresthesias of both arms; and a January 2014 private neurologist diagnosed her with bilateral carpal tunnel syndrome.  As the scope of a claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, here, the Board has broadened the claim to include any upper extremity disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

Service treatment records from January 1991 show more than one instance where the Veteran complained of arm numbness.  Although the Veteran's upper extremities were examined in August 2010 and July 2011 in connection with a VA spine examination, no etiological opinion was offered and carpal tunnel syndrome was not addressed.  Accordingly, the Board finds that a new VA examination is warranted.

As to the claim for lupus, in an April 2016 correspondence, the representative stated that the Veteran had been receiving "continuous treatment at the VA Medical Centers" for lupus.  The representative did not specify a particular facility.  After contacting the Veteran to identify these facilities, any outstanding and pertinent treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify any VA facilities where she receives treatment for lupus and, if applicable, any upper extremity disabilities.  Then associate with the claims file any outstanding and pertinent VA treatment records.

2. Schedule the Veteran for a VA upper extremities examination.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.

The examiner should first identify all current upper extremity disorders.  Then, as to each disorder, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinions.

3. After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


